Clifton Kitchens

From:                 Rick Alembik
Sent:                 Friday, July 05, 2019 6:28 PM
To:                   progers@mcguirewoods.com
Cc:                   frontdesk
Subject:              Cunningham, Herman & Vernessa v. Nationstar, et al
Attachments:          JPR_Draft_05.pdf; JPR_Draft_05.doc



Dear Paul:

Attached is a file named “JPR_Draft_05.doc” and a .PDF version of same.

The .PDF version is a clean version of the WordPerfect file which I’ve converted to a Word file
for you to tweak (using track-changes).

I am going to have to insist that you re-plead your affirmative defenses so that they are at least
somewhat particularized and not shot-gunned. (See my remarks at pp. 18 and 24—25 of the
JPR in this regard.) While they’re not required to satisfy Iqbal/Twombly pleading standards,
they still can’t be pleaded as every potential affirmative defense in the universe without any
modicum of particularization. Failing your voluntary compliance I don’t think I’ll have any
choice but to file a Motion to dismiss the ones that aren’t particularized after sending you a
copy of the proposed motion and giving you an opportunity to re-plead in accordance with Rule
11.

Hopefully we can get this JPR wrapped up on Monday?

Have a good weekend.

Sincerely,

                                           CONFIDENTIALITY: This e-mail may contain confidential
                                           information intended only for the person(s) named. Any
                                           use, distribution, copying or disclosure by any other person
                                           is strictly prohibited. If you receive this transmission in
 Rick Alembik                              error, please notify Richard S. Alembik, PC at the
 Richard S. Alembik, PC                    telephone number and/or e-mail address provided.
 315 W. Ponce de Leon Ave.,                NO CLIENT RELATIONSHIP: Communication with an
 Ste. 250                                  attorney or staff member at Richard S. Alembik, PC does
 Decatur, GA 30030 (USA)                   not by itself create an attorney-client relationship or
 TEL.: (1) 404-373-0205                    constitute the provision or receipt of legal advice. Any
                                           communication from an attorney or staff member should be
 FAX: (1) 404-795-8999                     considered informational only, and should not be relied or
                                           acted upon until a formal attorney-client relationship is
 For non-confidential replies              established by written agreement.
 please cc the following address:
 general_mailbox@alembik.com



                                                             1
                                            Exhibit "A" -- Page 1 of 2
                  ADDRESS FOR STATUTORY ELECTRONIC
                  NOTICE: general_mailbox@alembik.com
www.alembik.com




                              2
                  Exhibit "A" -- Page 2 of 2
